                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

MAXIMUM FIDELITY SURGICAL                      )
SIMULATIONS, LLC,                              )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )       No. 2:19-cv-04200-NKL
                                               )
PAUL BAKER                                     )
                                               )
                Defendant.                     )

                                             ORDER

          IT IS STIPULATED AND AGREED by Plaintiff, Maximum Fidelity Surgical Simulations,

LLC (“MFSS” and “Requesting Party”) and Defendant Paul Baker (“Baker” and “Producing Party”)

and hereby ORDERED that the following procedure shall govern the inspection of forensic devices

during these proceedings.

     I.   PRESERVING CONTENT AND ARTIFACTS ON RELEVANT ELECTRONIC
          DEVICES

             A. Preservation shall be completed by creating a forensic byte by byte exact forensic
                image (hereinafter “Forensic Image”) of the hard drives, external hard drives,
                memory, and/or any storage media on any laptop, cell phone, tablet, external hard
                drive or other electronic device (“Relevant Electronic Devices”). Once created, the
                Forensic Images permit the extraction and analysis of content and artifacts in the
                manner described below, without causing any changes to the Content or Artifacts.

             B. An exact, precise, reliable, mirror image copy of the Relevant Electronic Devices
                shall be obtained.

             C. Defendant will be allowed to observe the creation of each Forensic Image of the
                Relevant Electronic Devices so long as he does not delay or interfere with the
                creation of the Forensic Image.

             D. All work shall be performed sing usual and customary practices and industry
                standards.



                                                   1
II.   EXTRACTING RELEVANT CONTENT, AND IDENTIFYING AND ANALYZING
      RELEVANT ARTIFACTS

        A. After the Forensic Image of the Relevant Forensic Devices is obtained, the Parties
           shall agree on the search protocols utilizing key words and other generally accepted
           search methods on each Forensic Image.

        B. The analysis of the Forensic Images will take place at a mutually agreed location.
           Vestige Digital Investigations (“Vestige”) shall obtain the Forensic Image and
           prepare a report of its findings.

        C. The reports of the Forensic Image shall be made in the following manner:

                i. The following reports shall be prepared: a Report of Relevant Content, an
                   Abstract of Select Provisions of the Report of Relevant Content (hereinafter
                   the “Abstract”), and a Report of Relevant Artifacts.

               ii. Report of Relevant Content. The Report of Relevant Content will include in
                   native format (or in the format(s) as agreed upon by the Parties) electronic
                   copies of all files identified by the search and analysis conducted. The Report
                   of Relevant Content shall not be reviewed by any party until it is reviewed by
                   the Producing Party as provided below.

              iii. Abstract. The Abstract shall be limited to a statement of the number of pages
                   in the Report of Relevant Content, the file name for each document contained
                   in the Relevant Report, the procedures and processes used to complete the
                   analysis of Relevant Content and Artifacts, the number of pieces of Relevant
                   Content data included in the Report of Relevant Content, and authentication
                   information related to the Relevant Electronic Devices.

              iv. Report of Relevant Artifacts. The Report of Relevant Artifacts shall include
                  all artifacts related to the manner in which Relevant Electronic Devices were
                  used, the state of the data resident upon the Relevant Electronic Devices
                  (including certification of completeness of data and integrity of data), and any
                  other relevant computer usage issue.

               v. The Abstract and Report of Relevant Artifacts shall not be disclosed to or
                  discussed with counsel for the requesting party until they have been delivered
                  to all parties. The Report of Relevant Content shall only be provided to on
                  the Producing Party until the he can review said material as set forth herein.

              vi. Within five business days of receiving an electronic copy of the Report of
                  Relevant Content, counsel for Producing Party will redact the Report, prepare
                  a log (“Redacted Report of Relevant Content’) identifying the items in the
                  Report of Relevant Content that counsel has redacted and the grounds that

                                              2
                    contains personal information not at issue in this matter (“Protected
                    Information”) and serve a copy of the Redacted Report of Relevant Content
                    on counsel for Requesting Party. The Redacted Report of Relevant Content
                    will be served on counsel for the Requesting Party in the same electronic
                    format as it was created, except redacted electronic copies of relevant content
                    will be produced in pdf or some other acceptable format linked to the
                    metadata contained in the native, unredacted, file. The purpose of this
                    provision is to cause all non-redacted, relevant data to be produced in native
                    format with metadata attached to the electronic files, and all redacted relevant
                    data to be produced in pdf, tiff, or some other format that protects the
                    redaction from being recovered.

               vii. In some cases, circumstances may require that Relevant Content and Artifacts
                    are reported seriatim. In this event, an index of items included in each
                    “rolling” production of Relevant Content and Relevant Artifacts (hereinafter
                    the “Rolling Index of Content and Artifacts”) shall be created and
                    maintained. The Rolling Index of Content and Artifacts shall append the
                    items included in each rolling production, so that the Index continues to
                    expand with each “rolling” production.

              viii. Each Rolling Production of Relevant Content shall be served only upon
                    counsel for the Producing Party, who shall redact the Content for privilege
                    and prepare a log as set forth in paragraph vi above.

               ix. Each Rolling Production of Relevant Artifacts shall be served simultaneously
                   on counsel for the Producing Party and counsel for the Requesting Party.

                x. No testimony related to the forensic images may be offered in any hearing
                   unless any witness provided such testimony is made available for deposition
                   or the opinions are disclosed in a report provided to counsel for the Producing
                   Party at least 48 hours before the testimony.

III.   CONFIDENTIAL INFORMATION

         A. Any Protected Information shall not be revealed to or discussed with the Requesting
            Party.

         B. The inadvertent disclosure of any Protected Information shall not be deemed a waiver
            in whole or in part of the Producing Party’s claim of confidentiality or protection
            under this Order. Counsel for the parties, shall upon discovery of inadvertent error,
            cooperate to restore the confidentiality and protection of the Confidential
            Information.

         C. The Receiving Party has the right to challenge the designation of any Protected
            Information.

                                               3
           D. Nothing in this Order shall prevent the parties from using relevant, non-confidential
              information derived from the inspection of any Relevant Computer in connection
              with the trial, hearings, depositions, motions, memoranda or other proceedings in this
              action.


IT IS SO ORDERED.


                                                     /s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: March 4, 2020
Jefferson City, Missouri




                                                 4
